     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                          FRESNO DIVISION

12
                                                      )       Case No.: 1:18-cv-01320-GSA
13   DAVID TUUPOINA,                                  )
                                                      )
14                   Plaintiff,                       )       JOINT STIPULATION AND ORDER FOR
                                                      )       EXTENSION OF TIME TO RESPOND TO
15          vs.                                       )       PLAINTIFF’S OPENING BRIEF.
     NANCY A. BERRYHILL,                              )
16   Acting Commissioner of Social Security,          )
                                                      )
17                                                    )
                     Defendant.                       )
18                                                    )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from October 3,

22   2019 to October 7, 2019. This is Defendant’s fourth request for extension. Good cause exists

23   to grant Defendant’s request for extension. Counsel for Defendant (Counsel) has been out of the
24   office on intermittent sick leave due to her ongoing health issues. Counsel apologizes for the

25   belated request for extension, but has been out of the office due to her chronic migraines, which
26   cause severe vision impairment. Counsel cannot control the duration and onset of her migraines

27   and did not anticipate taking additional leave at the time of the last request for extension.
28   Counsel continues to have severe migraine symptoms and despite due diligence, cannot finalize
     JS for Extension of Time and PO                            Case No. 1:18-cv-01320-GSA

                                                          1
 1   Defendant’s response. Due to unanticipated leave, Counsel respectfully requests additional time
 2   to adequately review the transcript and properly respond to Plaintiff’s Motion for Summary
 3   Judgment. The parties further stipulate that the Court’s Scheduling Order shall be modified
 4   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
 5   proceedings. Counsel apologizes for the belated request, but made her request as soon as
 6   reasonably practicable following her leave.
 7
 8
                                                   Respectfully submitted,
 9
10   Dated: October 4, 2019                        /s/ Kelsey Brown
                                                   (*as authorized by email on October 4, 2019)
11                                                 KELSEY BROWN
                                                   Attorney for Plaintiff
12
13
     Dated: October 4, 2019                        MCGREGOR W. SCOTT
14                                                 United States Attorney
15                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
16                                                 Social Security Administration
17                                        By       /s/ Tina L. Naicker
18                                                 TINA L. NAICKER
                                                   Special Assistant U.S. Attorney
19                                                 Attorneys for Defendant
20
21   IT IS SO ORDERED.
22
         Dated:     October 7, 2019                           /s/ Gary S. Austin
23                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
     JS for Extension of Time and PO                      Case No. 1:18-cv-01320-GSA

                                                      2
